Citation Nr: 0936610	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-28 729	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin

THE ISSUES

1.  Entitlement to a compensable initial rating for a 
pulmonary embolism.

2.  Entitlement to an initial rating in excess of 20 percent 
for recurrent deep vein thrombosis of the right lower 
extremity. 

3.  Entitlement to service connection for deep vein 
thrombosis of the left lower extremity.

4.  Entitlement to service connection for Klinefelters 
syndrome.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to 
September 2006. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Milwaukee, Wisconsin, (hereinafter 
RO).  

The issues of entitlement to an initial rating in excess of 
20 percent for recurrent deep vein thrombosis of the right 
lower extremity, service connection for deep vein thrombosis 
of the left lower extremity and service connection for 
Klinefelters syndrome are addressed in the REMAND require 
additional processing and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

The RO is to conduct the appropriate development of the 
petition to reopen the claim for service connection for a 
left hand injury advanced by the Veteran in a statement 
received in March 2009.

A substantial amount of evidence has been received since the 
issuance of the last Supplemental Statement of the Case.  In 
an April 2009 statement and later in an August 2009 
statement, the Veteran waived RO jurisdiction over newly 
submitted evidence.  In more recent statements, the Veteran's 
representative has urged the Board to proceed with appellate 
review and specifically requested that the case not be 
returned for further argument or review.  Given the 
aforementioned, the Board will proceed. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran was hospitalized for recurrence of his 
pulmonary embolism in March 2009 and May 2009; a chronic 
pulmonary embolism resulting in severe pulmonary hypertension 
and right ventricular hypertrophy are, resolving all 
reasonable doubt in favor of the veteran, demonstrated from 
March 7, 2009, but no earlier.   

2.  For the period from September 12, 2006, to March 6, 2009, 
there were no symptoms of an active pulmonary embolism.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for a pulmonary 
embolism effective from March 7, 2009, but no earlier, are 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.400, 4.97, Diagnostic Code (DC) 6817 (2008).   

2.  The criteria for a compensable rating for a pulmonary 
embolism for the period from September 12, 2006, to March 6, 
2009, are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.400, 4.97, DC 6817 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2006).  First with regard to 
the duty to notify, the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  In this regard, once the January 
2007 rating decision was made awarding service connection and 
an effective date and rating for a pulmonary embolism, 
section 5103(a) notice has served its purpose, as the claim 
had already been substantiated.  See Sutton v. Nicholson, 20 
Vet. App. 419 (2006).  As such, the Board finds that the duty 
to notify has been satisfied.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records dated through May 2009 
hospitalization.  The veteran has also been afforded relevant 
VA examinations in November 2006, July 2007, and March 2008 
that contain sufficient clinical evidence to make the 
determination with respect to the effective for the 100 
percent rating below.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 



II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for an increased 
rating for a pulmonary embolism is based on the assignment of 
the initial rating for this condition following the initial 
award of service connection by rating action in January 2007.  
The United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999); See 
Hart v. Mansfield, 21 Vet App 505 (2007); Francisco, 7 Vet. 
App. at 58.  

Pulmonary vascular disease will be rated noncompensable when 
it is asymptomatic following resolution of a pulmonary 
thromboembolism, and 30 percent if symptomatic.  
38 C.F.R. § 4.97, DC 6817.  Where there is chronic pulmonary 
thromboembolism requiring anticoagulant therapy, or following 
inferior vena cava surgery without evidence of pulmonary 
hypertension or right ventricular dysfunction, a 60 percent 
rating is assigned.  Id.  Pulmonary vascular disease 
resulting in primary pulmonary hypertension, or chronic 
pulmonary thromboembolism with evidence of pulmonary 
hypertension, right ventricular hypertrophy, or cor 
pulmonale; or pulmonary hypertension secondary to other 
obstructive disease of pulmonary arteries or veins with 
evidence of right ventricular hypertrophy or cor pulmonale 
warrants a 100 percent rating.  Id.   

As indicated, service connection for a pulmonary embolism was 
granted by rating action dated in January 2007.  A 
noncompensable rating was assigned effective from September 
12, 2006.  Review of the evidence reflects that the Veteran 
was hospitalized for a pulmonary embolism in September 2004.  
Thereafter, this condition was asymptomatic as reflected on 
an April 2005 private clinical report and November 2006 and 
July 2007 VA examination reports.  Reports from a March 2008 
VA examination of the arteries and veins do not reflect that 
the pulmonary embolism recurred. 

The Veteran was hospitalized for recurrence of his pulmonary 
embolism in March and May 2009, with the veteran presenting 
to the emergency room of a private hospital on March 7, 2009.  
The reports from this treatment reflect a diagnosis of 
bilateral pulmonary embolisms.  The pulmonary embolisms were 
described as "massive' and potentially "life threatening," 
and the veteran was transferred to a VA facility on March 9, 
2009.  A summary of additional hospitalization from March 17, 
2009, to March 30, 2009, reflects right ventricular failure, 
chronic recurrent thromboembolic disease and pulmonary 
hypertension.  A March 25, 2009, echocardiogram showed a 
severely enlarged right ventricle and severe pulmonary 
hypertension.  

Reports from additional VA hospitalization in May 2009 
hospitalization reflect that the Veteran was air ambulanced 
to the University of California San Diego Medical Center for 
possible surgery, to include a thromboembolectomy.  The 
reports from his treatment are not of record.  The record 
does reflect May 12, 2009, VA echocardiogram evidence of 
severe pulmonary hypertension and severe right ventricular 
hypertrophy.  

Given the evidence above and resolving all reasonable doubt 
in the veteran's favor as to when the criteria for such a 
rating as listed at DC 6817 were met, the Board finds that 
that a 100 percent is warranted effective from the day the 
veteran presented for treatment on March 7, 2009.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.400 (2008); 
Fenderson, Gilbert supra.  

As for a compensable rating prior to March 7, 2009, the 
pulmonary embolism had not recurred until the March 2009 
hospitalization, the veteran was asymptomatic for his 
pulmonary embolism as reflected on reports from the November 
2006 and July 2007 VA examinations, and the reports from a 
March 2008 VA examination of the arteries and veins do not 
reflect that the pulmonary embolism had recurred at that 
time.  There is no clinical evidence of recurrence of 
symptoms of pulmonary embolism thereafter until the veteran 
presented for treatment on March 7, 2009.  As such, the 
criteria for a compensable rating for a pulmonary embolism 
under DC 6817 are not met for the period from September 12, 
2006, to March 6, 2009.  See 38 C.F.R. § 3.400 (2008); 
Fenderson, supra.  


ORDER

Entitlement to a 100 percent rating for a pulmonary embolism 
is granted effective from March 7, 2009, subject to 
regulations governing the payment of monetary awards. 

Entitlement to a compensable rating for a pulmonary embolism 
for the period from September 12, 2006, to March 6, 2009 is 
denied. 


REMAND

A statement received from the Veteran in March 2009 
represents a notice of disagreement with the rating assigned 
for recurrent deep vein thrombosis of the right lower 
extremity by a May 2008 rating decision and the denial in 
this decision of the claims for service connection for deep 
vein thrombosis of the left lower extremity and service 
connection for Klinefelters syndrome.  As such, the Board is 
obligated to remand these claims for the completion of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Accordingly, the case is REMANDED for the following 
action:

The RO should issue a statement of the 
case and notification of the appellate 
rights with respect to his claims for a 
rating in excess of 20 percent for 
recurrent deep vein thrombosis of the 
right lower extremity, service 
connection for deep vein thrombosis of 
the left lower extremity and service 
connection for Klinefelters syndrome.  
38 C.F.R. § 19.26 (2008).  The Veteran 
is reminded that to vest the Board with 
jurisdiction over any of these issues, 
a timely substantive appeal must be 
filed.  38 C.F.R. § 20.202 (2008).  If 
the Veteran perfects the appeal as to 
any of these issues, the case must be 
returned to the Board for appellate 
review.   

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


